Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Christopher et al. (US 20090032514 A1). 
Regarding claim 15, Christopher et al. discloses a method, comprising: urging a first feed roll (68, Figs. 6, 7) between a feed position (Fig. 6) and an open position (Fig. 7) relative to a second feed roll (70, Figs. 6, 7) via a lever (76, Figs. 6, 7) rotatably coupled to a body (“pin 108 at an end 110 of lever 76”, ¶0048) in a welding torch (22, Fig. 3); feeding a welding wire based on rotation of one or both of the first feed roll and the second feed roll (a motor (74) and gear box (75) is connected to one or both of the first and second feed rolls causing rotation of the feed rolls to feed the welding wire 72, ¶0043); maintaining the first feed roll (68) in the feed position adjacent to the second feed roll (70) when the lever (76) is positioned in a first orientation relative to the body (Fig. 4, 6); and maintaining the first feed roll (68) in the open position away from the second feed roll (70) when the lever (76) is positioned in a second orientation relative to the body (Fig. 6, 7).

    PNG
    media_image1.png
    337
    602
    media_image1.png
    Greyscale

Regarding claim 16, Christopher et al. discloses the method of claim 15, wherein further comprising offsetting the second orientation is offset from the first orientation by approximately 90- 115 degrees along a plane (since the welding torch 22, is hand held and the movement of the lever as well as the orientation that the torch is controlled and manipulated by the operator, the torch is configured to be offset by approximately 90- 115 degrees along a plane via. the operator / by hand).
Regarding claim 17, Christopher et al. discloses the method of claim 15, wherein urging the first feed roll (68) comprises pivoting the lever (76) at a first end of the lever (handle portion 88, Fig. 7) about a pivot joint (via pin 108) of the body (66) in response to movement of a second end (88) of the lever (76), step detailed in ¶0048.
Regarding claim 18, Christopher et al. discloses the method of claim 17, further comprising engaging an arm (78, Figs. 4-7) coupled to the first feed roll (68) with a cam surface (Shoulder 92, Figs. 6, 7) of the lever (76) as the lever pivots about the pivot joint (via. pin 108, ¶0048).
Regarding claim 19, Christopher et al. discloses the method of claim 15, further comprising biasing the first feed roll (68) toward the second feed roll (70) via a spring (“A spring assembly 82 biases arm 78 towards gear box 75 and biases first feed roll 68 into engagement with consumable weld wire 72 when the weld wire is passed through drive assembly 66. As shown in FIG. 4, consumable weld wire 72 passes between first feed roll 68 and second feed roll 70”, ¶0044).
Regarding claim 20, Christopher et al. discloses the method of claim 15, further comprising blocking closure of a door (60) of the welding torch when the first feed roll (68) is in the open position (“Door 60 is rotatable between a closed position 62, shown in FIG. 1, and an open position 64, shown in FIG. 2”, ¶0041, the door is configured to allow the operator to block closure of the door).
Regarding claim 21, Christopher et al. discloses the method of claim 15, further comprising engaging an arm (78, Fig. 6,7) coupled to the second feed roll (70, via gear box 75, Fig. 6, 7), wherein the arm (78) is rotatably coupled to the body (wire drive assembly 66) via a pin (80, Fig. 4, 5) and configured to pivot relative to the body (66) when urged by the lever (76, ¶0044). 
Regarding claim 22, Christopher et al. discloses the method of claim 21, wherein the lever (66) comprises a cam surface (Shoulder 92, Figs. 6, 7), and further comprising urging the arm (68) to pivot relative to the body as the lever (76) pivots about the lever joint (via pin 80, ¶0044).
Regarding claim 23, discloses the method of claim 21, wherein the lever (76) comprises a rounded surface (surface shown in Fig. 4-6), and further comprising engaging the arm (78) using the rounded surface of the lever (76), wherein rotation of the lever (76) with respect to the body urges first end of the arm (78) coupled to the second feed roll (70 via gearbox 75) toward or away from the first feed roll (68), ¶0044.
Regarding claim 24, Christopher et al. discloses the method of claim 15, further comprising using the lever (76) to maintain the second feed roll (70) in a second position (closed position) when a second end (handle portion 88) of the lever (76) is positioned in an orientation substantially parallel to welding wire feed region (Fig. 6).
Regarding claim 25, discloses the method of claim 24, further comprising blocking closure of a door (60) of the welding torch (22) when the lever (76) holds the second feed roll (70) in a second position (closed position).  “Door 60 is rotatable between a closed position 62, shown in FIG. 1, and an open position 64, shown in FIG. 2”, ¶0041, the door is configured to allow the operator to block closure of the door.
Regarding claim 26, Christopher et al. discloses the method of claim 24, configuring driving via the first and second feed rolls (68, 70) the welding wire (72) in the first position (feeding position Figs. 4, 6), and wherein the second position (open position, Figs. 5, 7) facilitates hand threading of the welding wire (72) through the welding wire feed region.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. The newly amended limitation “feeding a welding wire based on rotation of one or both of the first feed roll and the second feed roll” does not overcome the prior art of record. As stated above, feeding a welding wire based on rotation of one or both of the first feed roll and the second feed roll is performed using a motor and gear box that is connected to one or both of the first and second feed rolls causing rotation of the feed rolls to feed the welding wire as disclosed in ¶0043 of the prior art. The claimed subject matter is still broad enough to read on the prior art Christopher et al. (US 20090032514 A1). The rejections given under U.S.C. 112(b) have been withdrawn based on the current amendments to claims 24-26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761